Exhibit 10.2

 

3COM CORPORATION

 

MANAGEMENT RETENTION AGREEMENT

 

Amended and Restated as of July 15, 2003

 

This Management Retention Agreement (the “Agreement”) is made and entered into
by and between Dennis Connors (the “Employee”) and 3Com Corporation (the
“Company”), amended and restated effective as of July 15, 2003.

 

R E C I T A L S

 

A.                                   It is expected that the Company from time
to time will consider the possibility of an acquisition by another company or
other change of control.  The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to the Employee and can
cause the Employee to consider alternative employment opportunities.  The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company.

 

B.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his employment and to motivate the Employee to maximize
the value of the Company upon a Change of Control for the benefit of its
stockholders.

 

C.                                     The Board believes that it is imperative
to provide the Employee with severance benefits upon Employee’s termination of
employment within 3 months prior to or within 12 months following a Change of
Control or certain terminations of employment following the disposition of
certain Commworks assets which provides the Employee with enhanced financial
security and provides incentive and encouragement to the Employee to remain with
the Company notwithstanding the possibility of a Change of Control.

 

D.                                    Certain capitalized terms used in the
Agreement are defined in Section 5 below.

 

The parties hereto agree as follows:

 


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL TERMINATE UPON THE DATE THAT ALL OBLIGATIONS OF THE PARTIES HERETO WITH
RESPECT TO THIS AGREEMENT HAVE BEEN SATISFIED.


 


2.                                       AT-WILL EMPLOYMENT.  THE COMPANY AND
THE EMPLOYEE ACKNOWLEDGE THAT THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO
BE AT-WILL, AS DEFINED UNDER APPLICABLE LAW, AND MAY BE TERMINATED BY EITHER
PARTY AT ANY TIME, WITH OR WITHOUT CAUSE.  IF THE EMPLOYEE’S EMPLOYMENT
TERMINATES FOR ANY REASON, INCLUDING (WITHOUT LIMITATION) ANY TERMINATION MORE
THAN


 

1

--------------------------------------------------------------------------------


 


3 MONTHS PRIOR TO A CHANGE OF CONTROL, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY
PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY
THIS AGREEMENT, OR AS MAY OTHERWISE BE AVAILABLE IN ACCORDANCE WITH THE
COMPANY’S ESTABLISHED EMPLOYEE PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS
WITH THE COMPANY.


 


3.                                       CHANGE OF CONTROL SEVERANCE BENEFITS;
SPECIAL COMMWORKS ASSET DISPOSITION PROVISIONS.


 


(A)                                  INVOLUNTARY TERMINATION OTHER THAN FOR
CAUSE, DEATH OR DISABILITY OR VOLUNTARY TERMINATION FOR GOOD REASON WITHIN THREE
(3) MONTHS PRIOR TO OR WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL. 
IF, WITHIN THREE (3) MONTHS PRIOR TO OR WITHIN TWELVE (12) MONTHS FOLLOWING A
CHANGE OF CONTROL, EMPLOYEE’S EMPLOYMENT IS TERMINATED (I) INVOLUNTARILY BY THE
COMPANY OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR (II) BY THE EMPLOYEE
PURSUANT TO A VOLUNTARY TERMINATION FOR GOOD REASON, THEN, SUBJECT TO EMPLOYEE
ENTERING INTO A STANDARD FORM OF MUTUAL RELEASE OF CLAIMS WITH THE COMPANY IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A (AS UPDATED TO REFLECT
APPLICABLE STATE AND FEDERAL LAW), THE COMPANY SHALL PROVIDE EMPLOYEE WITH THE
FOLLOWING BENEFITS UPON SUCH TERMINATION.


 


(I)                                     LUMP-SUM PAYMENT.   A LUMP-SUM CASH
PAYMENT IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE EMPLOYEE’S
ANNUAL COMPENSATION;


 


(II)                                  CONTINUED EMPLOYEE BENEFITS.   THE COMPANY
SHALL PROVIDE COMPANY-PAID HEALTH, DENTAL, VISION, LONG-TERM DISABILITY AND LIFE
INSURANCE COVERAGE AT THE SAME LEVEL OF COVERAGE AS WAS PROVIDED TO SUCH
EMPLOYEE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT AND AT THE SAME
RATIO OF COMPANY PREMIUM PAYMENT TO EMPLOYEE PREMIUM PAYMENT AS WAS IN EFFECT
IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT (THE “COMPANY-PAID
COVERAGE”).  IF SUCH COVERAGE INCLUDED THE EMPLOYEE’S DEPENDENTS IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL, SUCH DEPENDENTS SHALL ALSO BE COVERED AT COMPANY
EXPENSE.  COMPANY-PAID COVERAGE SHALL CONTINUE UNTIL THE EARLIER OF (I) TWO
YEARS FROM THE DATE OF TERMINATION, OR (II) THE DATE UPON WHICH THE EMPLOYEE AND
HIS DEPENDENTS BECOME COVERED UNDER ANOTHER EMPLOYER’S GROUP HEALTH, DENTAL,
VISION, LONG-TERM DISABILITY OR LIFE INSURANCE PLANS THAT PROVIDE EMPLOYEE AND
HIS DEPENDENTS WITH COMPARABLE BENEFITS AND LEVELS OF COVERAGE.  FOR PURPOSES OF
TITLE X OF THE CONSOLIDATED BUDGET RECONCILIATION ACT OF 1985 (“COBRA”), THE
DATE OF THE “QUALIFYING EVENT” FOR EMPLOYEE AND HIS OR HER DEPENDENTS SHALL BE
THE DATE UPON WHICH THE COMPANY-PAID COVERAGE COMMENCES, AND EACH MONTH OF
COMPANY-PAID COVERAGE PROVIDED HEREUNDER SHALL OFFSET A MONTH OF CONTINUATION
COVERAGE OTHERWISE DUE UNDER COBRA.


 


(III)                               PRO-RATED BONUS PAYMENT.   A LUMP-SUM CASH
PAYMENT EQUAL TO 100% OF SUCH EMPLOYEE’S TARGET BONUS AS IN EFFECT FOR THE
FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OCCURS, PRO-RATED BY MULTIPLYING SUCH
BONUS AMOUNT BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF DAYS
PRIOR TO OCCURRENCE OF THE CHANGE OF CONTROL DURING SUCH FISCAL YEAR, AND THE
DENOMINATOR OF WHICH SHALL BE THREE-HUNDRED AND SIXTY-FIVE.


 


(IV)                              EQUITY COMPENSATION ACCELERATED VESTING.   ONE
HUNDRED PERCENT (100%) OF THE UNVESTED PORTION OF ANY STOCK OPTION, RESTRICTED
STOCK OR OTHER COMPANY EQUITY COMPENSATION HELD BY THE EMPLOYEE SHALL
AUTOMATICALLY BE ACCELERATED IN FULL SO AS TO BECOME


 


2

--------------------------------------------------------------------------------



 


COMPLETELY VESTED; PROVIDED, HOWEVER, THAT IF THIS IS DUE TO A TERMINATION
OCCURRING WITHIN THREE MONTHS PRIOR TO A CHANGE OF CONTROL, SUCH ACCELERATION
SHALL BECOME EFFECTIVE UPON THE DATE OF THE CHANGE OF CONTROL.


 


(V)                                 EXTENSION OF STOCK OPTION AND STOCK
APPRECIATION RIGHT POST-TERMINATION EXERCISABILITY.  THE POST-TERMINATION
EXERCISE PERIOD OF ANY OUTSTANDING COMPANY STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS HELD BY EMPLOYEE SHALL BE EXTENDED TO THE LESSER OF (A) ONE YEAR FROM THE
DATE OF EMPLOYEE’S TERMINATION, OR (B) THE ORIGINAL TERM OF THE AWARD.


 


(B)                                 VOLUNTARY RESIGNATION; TERMINATION FOR
CAUSE.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES BY REASON OF THE EMPLOYEE’S
VOLUNTARY RESIGNATION (AND IS NOT A VOLUNTARY TERMINATION FOR GOOD REASON), OR
IF THE EMPLOYEE IS TERMINATED FOR CAUSE, THEN THE EMPLOYEE SHALL NOT BE ENTITLED
TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT FOR THOSE (IF ANY) AS MAY THEN BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS OR
PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


(C)                                  DISABILITY; DEATH.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF THE EMPLOYEE’S DISABILITY,
OR IF EMPLOYEE’S EMPLOYMENT IS TERMINATED DUE TO THE DEATH OF THE EMPLOYEE, THEN
THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT
FOR THOSE (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
SEVERANCE AND BENEFITS PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE
COMPANY.


 


(D)                                 TERMINATION APART FROM CHANGE OF CONTROL. 
IN THE EVENT THE EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR ANY REASON, EITHER
PRIOR TO THREE (3) MONTHS BEFORE THE OCCURRENCE OF A CHANGE OF CONTROL OR AFTER
THE TWELVE (12) MONTH PERIOD FOLLOWING A CHANGE OF CONTROL, THEN THE EMPLOYEE
SHALL BE ENTITLED TO RECEIVE SEVERANCE AND ANY OTHER BENEFITS ONLY AS MAY THEN
BE ESTABLISHED UNDER THE COMPANY’S EXISTING SEVERANCE AND BENEFITS PLANS OR
PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


(E)                                  SPECIAL PROVISIONS FOLLOWING COMMWORKS
ASSET DISPOSITION.  THE COMPANY AND EMPLOYEE AGREE THAT BECAUSE (I) A
SUBSTANTIAL PORTION OF THE COMMWORKS ASSETS HAVE BEEN ACQUIRED BY UTSTARCOM,
INC., (II) EMPLOYEE HAS SUBSEQUENTLY ACCEPTED A SECTION 16 OFFICER POSITION WITH
THE COMPANY, AND (III) THE COMPANY IS ALLOWING EMPLOYEE, ON AN INTERIM BASIS
(THROUGH JUNE 1, 2004), TO COMMUTE FROM TEXAS TO THE COMPANY’S NEW CORPORATE
HEADQUARTERS IN MARLBOROUGH, MASSACHUSETTS, WITH CERTAIN COMMUTING EXPENSES
REIMBURSED ON A GROSSED-UP BASIS (THE “COMMUTING BENEFIT”) AS SET FORTH IN THE
LETTER AGREEMENT BY AND BETWEEN THE COMPANY AND EMPLOYEE EFFECTIVE JUNE 1, 2003
(THE “6/1/03 LETTER AGREEMENT”), SUBJECT TO EMPLOYEE ENTERING INTO A STANDARD
FORM OF MUTUAL RELEASE OF CLAIMS WITH THE COMPANY IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT A (AS UPDATED TO REFLECT APPLICABLE STATE AND FEDERAL
LAW), EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE THE BENEFITS SET FORTH IN
SECTION 3(A) HEREOF IN THE EVENT THAT EITHER (A) HE IS REQUIRED TO RELOCATE HIS
PRIMARY RESIDENCE TO THE COMPANY’S CORPORATE HEADQUARTERS IN MARLBOROUGH,
MASSACHUSETTS BY JUNE 1, 2004, EMPLOYEE DECLINES TO RELOCATE AND EMPLOYEE’S
EMPLOYMENT TERMINATES THEREAFTER ON A DATE SPECIFIED BY THE COMPANY’S CEO AFTER
CONSULTING WITH EMPLOYEE, OR (B) THE COMPANY CEASES OR REDUCES THE LEVEL OF
EMPLOYEE’S COMMUTING BENEFITS AND HIS EMPLOYMENT WITH THE COMPANY TERMINATES
OTHER THAN FOR CAUSE, DEATH OR DISABILITY WITHIN 90 DAYS THEREAFTER;  PROVIDED,
HOWEVER, THAT EMPLOYEE SHALL FURNISH THE COMPANY WITH PRIOR WRITTEN NOTICE OF


 

3

--------------------------------------------------------------------------------


 


HIS INTENTION TO TERMINATE EMPLOYMENT DUE TO A CESSATION OR REDUCTION IN THE
LEVEL OF HIS COMMUTING BENEFITS AND, WITH RESPECT TO ANY CESSATION OR REDUCTION
IN THE LEVEL OF EMPLOYEE’S COMMUTING BENEFITS THAT ARE UNINTENTIONAL OR
INSIGNIFICANT, A PERIOD OF 15 DAYS FROM THE COMPANY’S RECEIPT OF SUCH WRITTEN
NOTICE TO CURE THE CESSATION OR REDUCTION OF SUCH COMMUTING BENEFITS.  THE
COMPANY MAY, IN ITS SOLE DISCRETION, EXTEND THE PERIOD IN WHICH EMPLOYEE IS
ALLOWED TO COMMUTE TO MARLBOROUGH BY A PERIOD OF UP TO ONE YEAR BY MEANS OF A
WRITING OR E-MAIL FROM THE CEO OF THE COMPANY TO EMPLOYEE.  IN THE EVENT OF SUCH
AN EXTENSION OF UP TO ONE YEAR, NO BENEFITS SHALL BE PAYABLE TO EMPLOYEE
PURSUANT TO THIS SPECIAL SECTION 3(E) ON ACCOUNT OF ANY TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OCCURRING MORE THAN NINETY (90) DAYS
FOLLOWING THE TERMINATION OF THE EXTENSION PERIOD.  IN THE EVENT THERE IS NO
EXTENSION, THEN NO BENEFITS SHALL BE PAYABLE TO EMPLOYEE PURSUANT TO THIS
SPECIAL SECTION 3(E) ON ACCOUNT OF ANY TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY OCCURRING MORE THAN THE LATER OR (I) NINETY (90) DAYS FOLLOWING
JUNE 1, 2004, OR (II) A DATE MUTUALLY AGREED UPON BY THE CEO AND EMPLOYEE IN
WRITING OR BY E-MAIL.


 


4.                                       GOLDEN PARACHUTE EXCISE TAXES.


 


(A)                                  PARACHUTE PAYMENTS OF LESS THAN 3.59 X BASE
AMOUNT.  IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS AGREEMENT OR
OTHERWISE PAYABLE TO EMPLOYEE (A) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), (B) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE, AND (C) THE AGGREGATE VALUE OF SUCH PARACHUTE PAYMENTS, AS DETERMINED IN
ACCORDANCE WITH SECTION 280G OF THE CODE AND THE PROPOSED TREASURY REGULATIONS
THEREUNDER (OR THE FINAL TREASURY REGULATIONS, IF THEY HAVE THEN BEEN ADOPTED)
IS LESS THAN THE PRODUCT OBTAINED BY MULTIPLYING 3.59 BY EMPLOYEE’S “BASE
AMOUNT” WITHIN THE MEANING OF  CODE SECTION 280G(B)(3), THEN SUCH BENEFITS SHALL
BE REDUCED TO THE EXTENT NECESSARY (BUT ONLY TO THAT EXTENT) SO THAT NO PORTION
OF SUCH BENEFITS WILL BE SUBJECT TO EXCISE TAX UNDER SECTION 4999 OF THE CODE.


 


(B)                                 PARACHUTE PAYMENTS EQUAL TO OR GREATER THAN
3.59 X BASE AMOUNT.  IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS
AGREEMENT OR OTHERWISE PAYABLE TO EMPLOYEE (A) CONSTITUTE “PARACHUTE PAYMENTS”
WITHIN THE MEANING OF SECTION 280G OF THE CODE, (B) WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, AND (C) THE AGGREGATE VALUE OF
SUCH PARACHUTE PAYMENTS, AS DETERMINED IN ACCORDANCE WITH SECTION 280G OF THE
CODE AND THE PROPOSED TREASURY REGULATIONS THEREUNDER (OR THE FINAL TREASURY
REGULATIONS, IF THEY HAVE THEN BEEN ADOPTED) IS EQUAL TO OR GREATER THAN THE
PRODUCT OBTAINED BY MULTIPLYING 3.59 BY EMPLOYEE’S “BASE AMOUNT” WITHIN THE
MEANING OF  CODE SECTION 280G(B)(3), THEN THE EMPLOYEE SHALL RECEIVE (I) A
PAYMENT FROM THE COMPANY SUFFICIENT TO PAY SUCH EXCISE TAX, PLUS (II) AN
ADDITIONAL PAYMENT FROM THE COMPANY SUFFICIENT TO PAY THE EXCISE TAX AND FEDERAL
AND STATE INCOME AND EMPLOYMENT TAXES ARISING FROM THE PAYMENTS MADE BY THE
COMPANY TO EMPLOYEE PURSUANT TO THIS SENTENCE.


 


(C)                                  280G DETERMINATIONS.  UNLESS THE COMPANY
AND THE EMPLOYEE OTHERWISE AGREE IN WRITING, THE DETERMINATION OF EMPLOYEE’S
EXCISE TAX LIABILITY AND THE AMOUNT REQUIRED TO BE PAID OR REDUCED UNDER THIS
SECTION 4 SHALL BE MADE IN WRITING BY THE COMPANY’S INDEPENDENT AUDITORS WHO ARE
PRIMARILY USED BY THE COMPANY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (THE
“ACCOUNTANTS”).  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS
SECTION 4, THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS
CONCERNING APPLICABLE TAXES AND MAY RELY ON


 


4

--------------------------------------------------------------------------------



 


REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS
280G AND 4999 OF THE CODE.  THE COMPANY AND THE EMPLOYEE SHALL FURNISH TO THE
ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY
REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS SECTION.  THE COMPANY SHALL
BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY
CALCULATIONS CONTEMPLATED BY THIS SECTION 4.


 


5.                                       DEFINITION OF TERMS.  THE FOLLOWING
TERMS REFERRED TO IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  ANNUAL COMPENSATION.  “ANNUAL COMPENSATION”
SHALL MEAN AN AMOUNT EQUAL TO THE SUM OF (I) THE EMPLOYEE’S COMPANY ANNUAL BASE
SALARY AS IN EFFECT IMMEDIATELY PRECEDING THE CHANGE OF CONTROL OR SEVERANCE
BENEFIT TRIGGER UNDER SECTION 3(E) HEREOF, AS APPLICABLE, AND (II) 100% OF THE
EMPLOYEE’S TARGET BONUS.


 


(B)                                 CAUSE.  “CAUSE” SHALL MEAN (I) AN ACT OF
PERSONAL DISHONESTY TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS
RESPONSIBILITIES AS AN EMPLOYEE AND INTENDED TO RESULT IN SUBSTANTIAL PERSONAL
ENRICHMENT OF THE EMPLOYEE, (II) EMPLOYEE BEING CONVICTED OF A FELONY, (III) A
WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES GROSS MISCONDUCT AND WHICH IS
INJURIOUS TO THE COMPANY, (IV) FOLLOWING DELIVERY TO THE EMPLOYEE OF A WRITTEN
DEMAND FOR PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR THE
COMPANY’S REASONABLE BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED
HIS DUTIES, CONTINUED VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS
TO THE COMPANY WHICH ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON THE EMPLOYEE’S
PART.


 


(C)                                  CHANGE OF CONTROL.  “CHANGE OF CONTROL”
MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)                                     ANY PERSON BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(II)                                  THE CONSUMMATION OF THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS; OR


 


(III)                               THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR


 


(IV)                              A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN
DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE UPON WHICH
THIS AGREEMENT WAS ENTERED INTO, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION,
TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE
DIRECTORS WHOSE ELECTION OR


 

5

--------------------------------------------------------------------------------


 


NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTION DESCRIBED IN SUBSECTIONS
(I), (II), OR (III) ABOVE, OR IN CONNECTION WITH AN ACTUAL OR THREATENED PROXY
CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE COMPANY.


 


(D)                                 DISABILITY.  “DISABILITY” SHALL MEAN THAT
THE EMPLOYEE HAS BEEN UNABLE TO PERFORM HIS COMPANY DUTIES AS THE RESULT OF HIS
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, AND SUCH INABILITY, AT LEAST 26
WEEKS AFTER ITS COMMENCEMENT, IS DETERMINED TO BE TOTAL AND PERMANENT BY A
PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE
OR THE EMPLOYEE’S LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT
TO BE UNREASONABLY WITHHELD).  TERMINATION RESULTING FROM DISABILITY MAY ONLY BE
EFFECTED AFTER AT LEAST 30 DAYS’ WRITTEN NOTICE BY THE COMPANY OF ITS INTENTION
TO TERMINATE THE EMPLOYEE’S EMPLOYMENT.  IN THE EVENT THAT THE EMPLOYEE RESUMES
THE PERFORMANCE OF SUBSTANTIALLY ALL OF HIS DUTIES HEREUNDER BEFORE THE
TERMINATION OF HIS EMPLOYMENT BECOMES EFFECTIVE, THE NOTICE OF INTENT TO
TERMINATE SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.


 


(E)                                  PERSON.  “PERSON” SHALL HAVE THE SAME
MEANING ACCORDED TO SUCH TERM IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(F)                                    TARGET BONUS.  “TARGET BONUS” SHALL MEAN
EMPLOYEE’S ANNUAL BONUS, ASSUMING 100% “ON TARGET” SATISFACTION OF ANY OBJECTIVE
OR SUBJECTIVE PERFORMANCE MILESTONES.


 


(G)                                 VOLUNTARY TERMINATION FOR GOOD REASON. 
“VOLUNTARY TERMINATION FOR GOOD REASON” SHALL MEAN THE EMPLOYEE VOLUNTARILY
RESIGNS AFTER THE OCCURRENCE OF ANY OF THE FOLLOWING: (I) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION OF THE EMPLOYEE’S DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES, RELATIVE TO THE EMPLOYEE’S DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION,
OR THE ASSIGNMENT TO EMPLOYEE OF SUCH REDUCED DUTIES, TITLE, AUTHORITY OR
RESPONSIBILITIES; PROVIDED, HOWEVER, THAT A REDUCTION IN DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES SOLELY BY VIRTUE OF THE CONSUMMATION OF A CHANGE
OF CONTROL (AS, FOR EXAMPLE, WHEN THE COMPANY’S EXECUTIVE VICE-PRESIDENT,
WORLD-WIDE OPERATIONS REMAINS AS SUCH FOLLOWING A CHANGE OF CONTROL) SHALL NOT
BY ITSELF CONSTITUTE GROUNDS FOR A “VOLUNTARY TERMINATION FOR GOOD REASON;”
(II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION, OTHER THAN A REDUCTION
GENERALLY APPLICABLE TO ALL SENIOR MANAGEMENT OF THE COMPANY; (III) A REDUCTION
BY THE COMPANY IN THE BASE SALARY OF THE EMPLOYEE AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN THE AGGREGATE
LEVEL OF EMPLOYEE BENEFITS, INCLUDING BONUSES, TO WHICH THE EMPLOYEE WAS
ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S
AGGREGATE BENEFITS PACKAGE IS MATERIALLY REDUCED (OTHER THAN A REDUCTION THAT
GENERALLY APPLIES TO COMPANY EMPLOYEES); (V) THE RELOCATION OF THE EMPLOYEE TO A
FACILITY OR A LOCATION MORE THAN THIRTY-FIVE (35) MILES FROM THE EMPLOYEE’S THEN
PRESENT LOCATION, WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT; OR (VI) ANY
ACT OR SET OF FACTS OR CIRCUMSTANCES WHICH WOULD, UNDER CALIFORNIA CASE LAW OR
STATUTE CONSTITUTE A CONSTRUCTIVE TERMINATION OF THE EMPLOYEE.


 


6.                                       NON-SOLICITATION.  IN CONSIDERATION FOR
THE SEVERANCE BENEFITS EMPLOYEE IS TO RECEIVE HEREIN, IF ANY, EMPLOYEE AGREES
THAT HE OR SHE WILL NOT, AT ANY TIME DURING THE ONE YEAR FOLLOWING HIS OR HER
TERMINATION DATE, DIRECTLY OR INDIRECTLY SOLICIT ANY INDIVIDUALS TO LEAVE THE
COMPANY’S (OR ANY


 


6

--------------------------------------------------------------------------------



 


OF ITS SUBSIDIARIES’) EMPLOY FOR ANY REASON OR INTERFERE IN ANY OTHER MANNER
WITH THE EMPLOYMENT RELATIONSHIPS AT THE TIME EXISTING BETWEEN THE COMPANY (OR
ANY OF ITS SUBSIDIARIES) AND ITS CURRENT OR PROSPECTIVE EMPLOYEES.


 


7.                                       SUCCESSORS.


 


(A)                                  COMPANY’S SUCCESSORS.   ANY SUCCESSOR TO
THE COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE OBLIGATIONS UNDER THIS
AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO
PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER
THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SECTION 7(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.


 


(B)                                 EMPLOYEE’S SUCCESSORS.   THE TERMS OF THIS
AGREEMENT AND ALL RIGHTS OF THE EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.


 


8.                                       NOTICE.


 


(A)                                  GENERAL.   NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR ONE DAY FOLLOWING
MAILING VIA FEDERAL EXPRESS OR SIMILAR OVERNIGHT COURIER SERVICE.  IN THE CASE
OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS
WHICH HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF
THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS,
AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.


 


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY THE EMPLOYEE PURSUANT TO A VOLUNTARY TERMINATION FOR
GOOD REASON SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH SECTION 8(A) OF THIS AGREEMENT.  SUCH NOTICE
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL
SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE
GIVING OF SUCH NOTICE).  THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE
ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF VOLUNTARY TERMINATION
FOR GOOD REASON SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE
THE EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS
HEREUNDER.


 


9.                                       MISCELLANEOUS PROVISIONS.


 


(A)                                  NO DUTY TO MITIGATE.   THE EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE VALUE OF ANY BENEFITS CONTEMPLATED BY THIS
AGREEMENT, NOR SHALL ANY SUCH BENEFITS BE REDUCED BY ANY EARNINGS OR BENEFITS
THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


 

7

--------------------------------------------------------------------------------


 


(B)                                 WAIVER.   NO PROVISION OF THIS AGREEMENT
SHALL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EMPLOYEE AND BY TWO
AUTHORIZED OFFICERS OF THE COMPANY (OTHER THAN THE EMPLOYEE).  NO WAIVER BY
EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION
OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER
CONDITION OR PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)                                  WHOLE AGREEMENT.   NO AGREEMENTS,
REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS
OR IMPLIED) WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT HAVE BEEN MADE
OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR ARRANGEMENTS AND
UNDERSTANDINGS REGARDING SAME.


 


(D)                                 CHOICE OF LAW.   THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA.


 


(E)                                  SEVERABILITY.   THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(F)                                    COUNTERPARTS.   THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officers.

 

 

COMPANY

 

3COM CORPORATION

 

 

 

By:

/s/ Bruce L. Claflin

 

 

BRUCE L. CLAFLIN

 

 

 

 

Title:  President & CEO

 

 

 

 

and

 

 

 

 

 

 

By:

/s/ Mark D. Michael

 

 

MARK D. MICHAEL

 

 

 

 

Title:  S.V.P., General Counsel & Secretary

 

 

 

 

 

EMPLOYEE

By:

/s/ Dennis Connors

 

 

DENNIS CONNORS

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (“Release”) is made by and between 3Com
Corporation, Inc. (the “Company”) and                           ”Employee”).

 

RECITALS

 

WHEREAS, the Company and Employee (collectively referred to as “the Parties”)
have agreed that Employee is to receive certain severance benefits pursuant to
the agreement to which this Release is attached as Exhibit A (the “Management
Retention Agreement”);

 

NOW THEREFORE, in connection with the promises made herein and in the Management
Retention Agreement, the Company and Employee hereby agree as follows:

 

1.                                       Confidential Information.  Employee
shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company and shall  continue to comply with the
terms and conditions of the Confidential Information and Invention Assignment
Agreement previously entered into by and between the Company and Employee.

 

2.                                       Payment of Salary.  The Company
represents and Employee acknowledges and represents that the Company has paid
(or will pay pursuant to the terms of the applicable plan or program and the
Management Retention Agreement) all salary, wages, bonuses, commissions, accrued
vacation and expense reimbursements and any and all other benefits due to
Employee through the date of signing of this Release.

 

3.                                       Release of Claims.  Employee agrees
that the severance benefits provided pursuant to the Management Retention
Agreement represent settlement in full of all outstanding obligations owed to
Employee by the Company or any subsidiary of the Company.  Employee and the
Company, on behalf of themselves and their respective heirs, agents,
representatives, immediate family members, executors, assigns, directors,
employees, attorneys, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, parents, predecessor and successor corporations, hereby
fully and forever release each other and their respective heirs, agents,
representatives, immediate family members, executors, assigns, directors,
employees, attorneys, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, parents, predecessor and successor corporations and
agree not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee or the Company may possess against each
other from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Release including, without limitation,

 

(a)                                  any and all claims relating to or arising
from Employee’s relationship with the Company or any subsidiary of the Company
and the termination of that relationship;

 

--------------------------------------------------------------------------------


 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of shares of stock of the
Company or any subsidiary of the Company, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; invasion of privacy; false imprisonment;
and conversion;

 

(d)                                 any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, Older Workers
Benefit Protection Act; the California Fair Employment and Housing Act, and the
California Labor Code and all amendments to each such Act as well as the
regulations issued thereunder;

 

(e)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(f)                                    any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;
and

 

(g)                                 any and all claims for attorneys’ fees and
costs.

 

Notwithstanding anything to the contrary in this Section 3, nothing in this
Release is intended to relieve the Company of its obligations under California
Labor Code section 2802 or any other federal or state statute or common law
principle of similar effect, and the release set forth under this Section 3 does
not  extend to any obligations incurred under such statutes or principles or
this Release.  Employee and the Company agree that the release set forth in this
Section 3 shall otherwise be and remain in effect in all respects as a complete
general release as to the matters released.

 

4.                                       Acknowledgment of Waiver of Claims
under ADEA.  Employee acknowledges that he is waiving and releasing any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Release.  Employee
acknowledges that the consideration given for this waiver and Release is in
addition to anything of value to which Employee was already entitled.  Employee
further acknowledges that he has been advised by this writing that (a) he should
consult with an attorney prior to executing this Release; (b) he has at least
twenty-one (21) days within which to consider this Release; (c) he has seven (7)
days following the execution of this Release by the Parties to revoke the
Release; and (d) this Release shall not be effective until the revocation period
has expired.  Any revocation should be in writing and delivered

 

2

--------------------------------------------------------------------------------


 

to a member of the Board of Directors by close of business on the seventh day
from the date that Employee signs this Release.

 

5.                                       Civil Code Section 1542.  Employee and
the Company represent that they are not aware of any claim other than the claims
that are released by this Release.  Employee and the Company acknowledge that
they have been advised by legal counsel and are familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other federal or
state statute or common law principles of similar effect.

 

6.                                       No Pending or Future Lawsuits. 
Employee and the Company represent to each other that they have no lawsuits,
claims, or actions pending in their name, or on behalf of any other person or
entity, against each other or any other person or entity referred to herein.
 Employee and the Company also represent to each other that as of the Effective
Date, they do not have any basis for, and do not intend to bring any claims on
their behalf or on behalf of any other person or entity against each other or
any other person or entity referred to herein.

 

7.                                       No Cooperation.  Employee agrees that
he will not counsel or assist any attorneys or their clients in the presentation
or prosecution of any lawsuits, disputes, claims, charges, or complaints by any
third party against the Company (including any subsidiary of the Company, and/or
any officer, director, employee, agent, representative, shareholder or attorney
of the Company or any subsidiary in his, her or its capacity as such on behalf
of the Company or any subsidiary) unless under a subpoena, court order or
otherwise required by law to do so.

 

8.                                       Tax Consequences.  The Company makes no
representations or warranties with respect to the tax consequences of the
payment of any sums to Employee under the terms of the Management Retention
Agreement and this Release.  Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid thereunder by the Company and any penalties or assessments thereon.

 

9.                                       Costs.  The Parties shall each bear
their own costs, expert fees, attorneys’ fees and other fees incurred in
connection with this Release.

 

10.                                 Authority.  The Company represents and
warrants that the undersigned has the authority to act on behalf of the Company
and to bind the Company and all who may claim through it to the terms and
conditions of this Release.  Employee represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to

 

3

--------------------------------------------------------------------------------


 

the terms and conditions of this Release.  Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

11.                                 No Representations.  Each Party represents
that it has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of this Release. 
Neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Release.

 

12.                                 Severability.  In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Release shall continue in full force and
effect without said provision.

 

13.                                 Entire Agreement.  This Release, the
Management Retention Agreement and the Confidential Information and Invention
Assignment Agreement previously entered into by and between the Company and
Employee represent the entire agreement and understanding between the Company
and Employee concerning the subject matter herein, and supersede and replace any
and all prior agreements and understandings.

 

14.                                 No Oral Modification.  This Release may only
be amended in writing signed by Employee and a duly authorized officer (other
than Employee) of the Company.

 

15.                                 Effective Date.  This Release is effective
eight days after it has been signed by both Parties (the “Effective Date”).

 

16.                                 Counterparts.  This Release may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

17.                                 Voluntary Execution of Release.  This
Release is executed voluntarily and without any duress or undue influence on the
part or behalf of the Parties hereto, with the full intent of releasing all
claims.  The Parties acknowledge that:

 

(a)                                  They have read this Release;

 

(b)                                 They have been represented in the
preparation, negotiation, and execution of this Release by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;

 

(c)                                  They understand the terms and consequences
of this Release and of the releases it contains;

 

(d)                                 They are fully aware of the legal and
binding effect of this Release.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Release on the respective
dates set forth below.

 

 

 

3Com Corporation

 

 

 

 

Dated:

 

 

 

 

By:

 

 

 

 

 

EMPLOYEE, an individual

 

 

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------